Title: To James Madison from Richard Rush, 13 December 1818
From: Rush, Richard
To: Madison, James


Dear sir.
London December 13. 1818.
Your esteemed favor of the 24th of July came safely to hand, with the bill which it enclosed, the amount of which was obtained from the Mess: Barings.
I send by this conveyance the anecdotes of the life of bishop Watson in two volumes, and a little posthumous work of Horace Walpoles, which has lately come out. These two books, coupled with Doddington’s diary, (to which I remember you first drew my attention, and which indeed is full of amusement,) make a triumvirate fit to stand together upon the shelf; not however always to remain there, for they contain matter, both political and personal, not to be found in more stately histories. Nothing seems more certain, than that courts, whether in time past or time present, will not bear looking at closely half so well as Republiks. It would be strange indeed if it were otherwise with the many advantages in point of reason and good sense which the latter can claim; But it is consoling to find ourselves growing stronger in this conviction as we live longer and see more.
I am under many obligations for the copies of the address to the Agricultural society of Albemarle which you were so kind as to enclose. Its perusal afforded me pleasure and instruction. One of the copies I sent to Sir John Sinclair. I am plotting a friendly quarrel with Mr Gallatin for having taken the other from me on his late departure from London.
Long before this can reach you, you will have been apprized of the joint negociation conducted here during the summer, and autumn, and its results. Upon impressment we have again completely failed; nor do I see at present that there is any longer a hope of the question ever being laid at rest by treaty. I fear, sir, that it will only be left for some future administration to follow up with more means, (with more justice and glory it never can,) the precedent of a remedy which you were forced at last to set. Upon all other maritime subjects we found this government as studiously reserved, as it was captious upon that of impressment. How favorable the moment to have settled them all! You will perceive, I think, that their West India monopoly is beginning to shake. I am strongly under the impression that our act of last session will break it down, and ardently give into the hope that we may stand to it with sufficient strictness and constancy to make the trial complete.
You will have read all the papers from the sovereigns at Aix la Chapelle. I dare not trust myself before you with comments upon them. The principles of human liberty appear to me to be again essentially put back by their manifestoes, and renewed league. But let us give them passing thanks for what they have not done. They have not meddled with the cause of the Spanish patriots in America; perhaps seeing how fruitless it would have been. Whatever the motive it will probably have the effect of leaving us more at liberty to shape our own policy in regard to that interesting struggle.
About four pounds sterling of the bill still remain in my hands. It has occurred to me that perhaps you may have some book or books in your eye that London will afford; with which view I will wait awhile for the pleasure of receiving your directions, rather than purchase now at random.
Mrs Rush desires to make her most affectionate remembrance to Mrs Madison, and to say how much pleasure it will yield her to be called upon in any way by her while here. I should participate in the pleasure if joined in her commands. Should Mr Todd be at Montpelier, I will ask my friendly remembrance to him, begging to offer to yourself, dear sir, the constant and warm assurances of my great attachment and respect.
Richard Rush.
